DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23a, seen in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 17 are objected to because of the following informalities:  claims 10 and 17 recite, “a curved surface, which is formed on a shoulder portion formed to bulge,” appears to be a sentence fragment and does not correctly identify as to what element of the damper arrangement has a shoulder portion. In addition, “is formed on a protruding end face,” is also a sentence fragment and does not correctly identify what is formed on the protruding end face.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8  and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recite the limitation "a recess, which recessed more than other portions of the back in the circumferential direction," in line 3 of 
In addition, claims 8 and 15 are rejected under 35 USC 112(b) indefiniteness type rejection for the limitation “a recess, which is recessed more than other portions,” it is not clear how one recess or portion of a recess is more recessed than another recess or different portion of a recess.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomohiro Kanaya US 20130001842 A1 (Kanaya).
Regarding claim 1, Kanaya discloses A damper device provided in a flow channel of fluid for reducing pulsation of the fluid (Abstract, par [0001]; Figs. 1-13), comprising: a diaphragm (62); an opposite member (16) that faces the diaphragm and is connected to the diaphragm in a hermetically sealed state over a circumferential direction (pars [0050, 0058]); and a deformation-suppressing member (100, 102) that is disposed in a hermetically sealed space (63) defined by the diaphragm and the opposite member, wherein the deformation-suppressing member includes a central (114) portion that includes a concave surface of which a depth is increased toward a center in a radial direction thereof (figure 5 depicts where central portion 114 forms a concave surface which increases in depth in a radial direction towards the center), and protruding portions (138) that are provided closer to an outer peripheral side than the central portion (114).
Regarding claim 4, Kanaya discloses the limitations of claim 1 as discussed previously, where Kanaya further discloses where the central portion (114) and the protruding portions (138) of the deformation-suppressing member are spaced apart from each other in the radial direction.
Regarding claim 5, Kanaya discloses the limitations of claim 1 as discussed previously, where Kanaya (Figs. 4, 5 and 8-13) further discloses wherein the protruding portions (138) of the deformation-suppressing member (100, 102) are arranged so as to be spaced apart from each other in the circumferential direction (par [0082]).
Regarding claim 6, Kanaya discloses the limitations of claim 1 as discussed previously, where Kanaya (Figs. 4, 5, 8 and 13) further discloses wherein a recessed portion (140) is formed on a surface of the deformation-suppressing member on which the protruding portions (138) are formed (par [0082]).
Regarding claim 7, Kanaya discloses the limitations of claim 1 as discussed previously, where Kanaya (Figs. 4, 5, 8 and 13) further discloses wherein the deformation-suppressing member (100, 102) is provided with a through-hole (016, 116, par [0074]) penetrating the deformation-suppressing member in an axial direction.
Regarding claim 8, Kanaya discloses the limitations of claim 1 as discussed previously, where Kanaya further discloses a recess (140), which is recessed more than other portions of the back (102) in the circumferential direction, is formed on a back side of the protruding portion of the deformation suppressing member (Kanaya discloses where a deformation suppressing member is formed by elements 100 and 102, as seen in figure 8 for example, where element 102 forms a back surface of the deformation .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro Kanaya US 20130001842 A1 (Kanaya).
Regarding claims 2 and 3, Kanaya discloses the limitations of claim 1 as discussed previously, Kanaya is silent as what materials are used for the protruding portion and the central portion. Kanaya in paragraph [0082] however does disclose that protrusion portions 138 are formed from die punching holes into plate 102 such that central portion 114 is formed integrally with the protrusion portions 138. The examiner takes official notice 
Regarding claim 11, Kanaya discloses the limitations of claims 1 and 2 as discussed previously, where Kanaya (Figs. 5 and 8) further discloses wherein the central portion (114) and the protruding portions (138) of the deformation-suppressing member (100, 102) are spaced apart from each other in the radial direction.
Regarding claim 12, Kanaya discloses the limitations of claims 1 and 2 as discussed previously, where Kanaya (Figs. 4, 5 and 8-13) further discloses wherein the protruding portions (138) of the deformation-suppressing member (100, 102) are arranged so as to be spaced apart from each other in the circumferential direction (par [0082]).
Regarding claim 13, Kanaya discloses the limitations of claims 1 and 2 as discussed previously, where Kanaya (Figs. 4, 5, 8 and 13) further discloses wherein a recessed portion (140) is formed on a surface of the 
Regarding claim 14, Kanaya discloses the limitations of claims 1 and 2 as discussed previously, where Kanaya (Figs. 4, 5, 8 and 13) further discloses wherein the deformation-suppressing member (100, 102) is provided with a through-hole (016, 116, par [0074]) penetrating the deformation-suppressing member in an axial direction.
Regarding claim 15, Kanaya discloses the limitations of claims 1 and 2 as discussed previously, where Kanaya further discloses a recess (140), which is recessed more than other portions of the back (102) in the circumferential direction, is formed on a back side of the protruding portion of the deformation suppressing member (Kanaya discloses where a deformation suppressing member is formed by elements 100 and 102, as seen in figure 8 for example, where element 102 forms a back surface of the deformation suppressing member 100, 102; par [0082] discloses where claws or protruding portions 138 are formed by die punching a hole 140, which is considered to be the recessed portion; where hole or recessed portion 140 as seen in figure 8 is recessed more than other portions of back piece 102 that are positioned circumferentially about hole 140; where holes 140 are positioned on a bottom side or back side of the protruding portions 138).
Regarding claim 18, Kanaya discloses the limitations of claims 1-3 as discussed previously, where Kanaya (Figs. 5 and 8) further discloses wherein the central portion (114) and the protruding portions (138) of the deformation-suppressing member (100, 102) are spaced apart from each other in the radial direction.
Regarding claim 19, Kanaya discloses the limitations of claims 1-3 as discussed previously, where Kanaya (Figs. 4, 5 and 8-13) further discloses wherein the protruding portions (138) of the deformation-suppressing member (100, 102) are arranged so as to be spaced apart from each other in the circumferential direction (par [0082]).
Regarding claim 20, Kanaya discloses the limitations of claims 1-3 as discussed previously, where Kanaya (Figs. 4, 5, 8 and 13) further discloses wherein a recessed portion (140) is formed on a surface of the deformation-suppressing member on which the protruding portions (138) are formed (par [0082]).

Claims 1, 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Inoue JP 2012197732 A (Inoue).
Regarding claim 1, Inoue (Figs. 1 and 4 1 pars [0001-0002]) discloses a damper device (50) provided in a flow channel of fluid for reducing pulsation of the fluid, comprising: a diaphragm (51); an opposite member (80) that faces the diaphragm and is connected to the diaphragm in a 
Inoue fails to disclose wherein the center portion forms a concave surface. The examiner however considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use the shape disclosed by Inoue or alternatively a concaved center portion as to join members 420 and 410 into an integral unit provided the courts have established prior precedent that the configuration of a claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, MPEP section 2144.04 B. The examiner does not consider forming the center portion as concave surface to 
Regarding claim 2, Inoue discloses the limitations of claim 1 as discussed previously, where Inoue further discloses wherein the protruding portions of the deformation-suppressing member are mode of elastic material (pars [0028, 0060 and 0061]).
Regarding claims 9 and 16, Inoue discloses the limitations of claims 1 and 2 as discussed previously, Inoue in paragraph [0061] discloses that trough the arrangement of elastic members 410, 420 and 430 the diaphragm comes into contact with the surface of the elastic members 410, 420 and 430 at substantially the same time. Therefore, the examiner considers the diaphragm of Inoue to inherently have a curved surface following deformation of the diaphragm that is formed on a protruding end face of each of the protruding portions 430 on a radially inward side of the .

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi Inoue JP 2012197732 A (Inoue) in view of Daisuke Kashiwagi US 20180328322 A1 (Kashiwagi).
Regarding claims 10 and 17, Inoue disclose the limitations of claims 1 and 2 as discussed previously. 
The examiner considers Inhoue to inherently provide a curved surface of a diaphragm, which is formed on shoulder or edge portion of protruding portions 430 when the diaphragm comes into contact with the protruding portions, where the diaphragm forms a bulge on an outer peripheral side when deflecting inwards as seen for instance in figure 5 of Inoue, where the bulge is positioned at an outer radial extremity of the diaphragm, MPEP section 2144 I.
However if it can said that Inoue fails to disclose wherein a curved surface, which is formed along a shoulder portion formed to bulge on an outer peripheral side of the diaphragm, is formed on a protruding end face of each of the protruding portions on a radially outward side. 
Then Kashiwagi (Fig. 7) discloses a diaphragm (61) which has a curved surface, which is formed on a shoulder portion of a protruding portion 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protruding portions of Inoue such that a shoulder portion formed to bulge on an outer peripheral side of the diaphragm, is formed on a protruding end face of each of the protruding portions on a radially outward side such that the damper unit 602 is different in the attenuation performance. Therefore, the attenuation performance of the pulsation damper 50 can be adjusted without changing the size and form of the diaphragm 61 of the damper unit 60, 602 as discussed by Kashiwagi in paragraph [0071].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3020928 A discloses an elastic damper between two diaphragms.
US 4728085 A discloses a damper element with a plurality of protrusions and recesses.
US 20060071381 A1 discloses a damper element with a plurality of protrusions and recesses.
US 20120087817 A1 discloses a damper element with a plurality of protrusions and recesses.
US 20150017040 A1 discloses various shapes for a damper element combined with a diaphragm.
JP 2015017585 A discloses various shapes for a damper element combined with a diaphragm.
JP 2015017621 A discloses various shapes for a damper element combined with a diaphragm.
US 20150260133 A1 discloses various shapes for a damper element combined with a diaphragm.
WO 2018056109 A1 discloses a protruding portion which forms a bulge on an outer radial surface of a diaphragm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747